Citation Nr: 1721739	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for right knee chondromalacia with degenerative joint disease.   

2.  Entitlement to service connection for a left knee disability 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

4.  Entitlement to service connection for a psychiatric disorder to include anxiety disorder. 

5.  Entitlement to service connection for a cervical spine disability.   

6.  Entitlement to service connection for left and right upper extremity neuropathy.

7.  Entitlement to service connection for left and right lower extremity neuropathy.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to June 1956.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and June 2015 rating decisions by the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2015 VA Form 9, the Veteran requested a hearing before a member of the Board at the local RO.  However, in a subsequent VA Form 9, received in January 2015, he stated that he did not want a Board hearing and in a March 2015 statement, the Veteran stated that he withdrew his Board hearing request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether a December 2000 rating decision contains clear and unmistakable error (CUE) in denying entitlement to service connection for a lumbar spine disability has been raised in a May 2012 statement by the Veteran.  The Agency of Original Jurisdiction (AOJ) referred to this issue in the September 2013 rating decision and the December 2014 statement of the case but the AOJ did not adjudicate this issue with consideration of the pertinent facts and law.  The AOJ did not make a decision as to whether or not there was CUE in the December 2000 decision.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability and entitlement to service connection for left and right lower extremity neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected chondromalacia with arthritis of the right knee with degenerative joint disease is principally manifested by pain, x-ray evidence of degenerative changes in the knee joint, full extension, flexion limited to 40 to 110 degrees, painful motion, localized tenderness and pain to palpation, crepitus, and functional loss manifested by less movement than normal, and pain on movement; without objective evidence of deformity, subluxation, lack of endurance, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination or right knee instability.    

2.  The Veteran did not engage in combat with the enemy during active service.    

3.  A left knee disability was not manifested during the Veteran's active duty service or for many years thereafter, is not otherwise related to active service, and is not due to or aggravated by a service-connected disability.  

4.  GERD was not manifested during the Veteran's active duty service or for many years thereafter, is not otherwise related to active service, and is not due to or aggravated by a service-connected disability.  

5.  The Veteran does not have a current psychiatric disability to include anxiety disorder. 

6.  A cervical spine disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is this disability otherwise related to active service.

7.  The Veteran does not have neuropathy of the left upper extremity.     

8.  Neuropathy of the right upper extremity manifested by carpal tunnel syndrome was not manifested during the Veteran's active duty service or for many years thereafter, nor is this disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected chondromalacia with degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 to 5261 (2016). 

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

5.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for left upper extremity neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for right upper extremity neuropathy to include carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to notify for the claims.  The Board finds that the Veteran has been provided adequate notice.  The record shows that the Veteran received notice letters pertaining to all issues on appeal, advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  See the notice letters dated in March 2012, May 2012, and August 2013.  

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's available service treatment records are associated with the claims file.  VA treatment records dated from 1997 to 2016 are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims.  The Veteran did not identify any treatment for the claimed disabilities or the service-connected right knee disability.  In September 2013, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.

The Veteran underwent a VA examinations in April 2012, June 2015, and May 2016 to obtain medical evidence as to the nature and severity of the right knee disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent VA examinations in 2016 (psychiatric examination), 2016 (left knee examination) and in September 2013 (gastrointestinal examination) to obtain medical evidence as to the nature and likely etiology of the claimed psychiatric disorder, left knee disability, and GERD.  The Board finds that the VA examinations and medical opinions are adequate for adjudication purposes.  The examinations were performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners provided medical opinions as to the nature and etiology of the claimed disabilities, specified the current diagnoses, and provided medical opinions as to whether the current disabilities were related to active service or a service-connected disability.  The Board finds that for these reasons the Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Regarding the claimed cervical spine disability, and upper extremity neuropathy, VA medical examinations were not provided and a medical opinion was not obtained for these issues.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As will be discussed in detail below, there is no probative evidence of an in-service injury or event or in-service symptoms or diagnosis.  There is no lay or medical evidence of a cervical spine disability or upper extremity neuropathy in active service.  There is no lay or medical evidence of a current left upper extremity neuropathy.  There is no probative evidence of an association between the claimed cervical spine disability and the right upper extremity disability and service or a service-connected disability.  There is sufficient competent medical evidence on file for VA to make a decision on this claim.  As such, VA's duty to provide an examination is not triggered.

The duties to notify and assist the Veteran have been met.  No further notice or assistance to him is required in this appeal.





2.  Increased Rating for Right Knee Chondromalacia with Degenerative Joint Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

Diagnostic Code 5003 (degenerative arthritis), states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5256, ankylosis of the knee, a 30 percent rating is warranted for knee ankylosis in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257 (other impairment of the knee), a 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  

In September 2011, the Veteran filed a claim seeking a rating in excess of 10 percent for his service connected right knee disability.  A 10 percent rating is currently assigned to the right knee disability under Diagnostic Code 5260.  The 10 percent rating was assigned based upon the findings of painful or limited, noncompensable motion of the right knee.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology); Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011). 

The VA examination report dated in April 2012 indicates that the Veteran reported having discomfort and swelling in the right knee.  He reported having flare-ups with increased pain secondary to prolonged walking.  Examination of the right knee revealed range of motion was zero degrees to 110 degrees with pain beginning at 90 degrees.  There was crepitation at the anterior knee.  There was tenderness and localized pain to palpation.  The VA examiner stated that the right knee functional loss was less movement than normal and pain on movement.  Muscle strength was 5/5.  The knee was stable.  

The VA examination report dated in June 2015 indicates that examination of the right knee revealed range of motion was zero degrees to 40 degrees with pain on flexion and extension.  There was tenderness and localized pain to palpation.  The VA examiner stated that the pain caused functional loss.  Muscle strength was 4/5.  The knee was stable.  

The VA examination report dated in May 2016 indicates that the Veteran reported having flare-ups prolonged walking, standing, sitting, and bending.  Examination of the right knee revealed range of motion was zero degrees to 40 degrees with pain on flexion and extension.  There was no additional limitation of motion of the right knee with repetitive use.  There was tenderness and localized pain to palpation.  The VA examiner stated that the pain caused functional loss.  Muscle strength was 4/5 on flexion and 3/5 on extension.  The knee was stable.  

Based upon a review of the evidence, the Board concludes that a rating in excess of 10 percent for the service-connected right knee disability is not warranted at any time during the appeal.  In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, the Board finds no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260.  The weight of the evidence shows that the Veteran has demonstrated flexion of the right knee beyond 30 degrees on every occasion range of motion has been tested during the course of his appeal and the range of motion testing considered functional loss due to pain.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5260 is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent or higher disability evaluation is warranted for extension limited to 10 degrees or more.  The evidence shows that during the course of the appeal, there was full extension of the right knee.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5261.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The Board finds that the Veteran's current 10 percent disability rating for the right knee disability takes into consideration and incorporates the functional loss and impairment due to pain and flare-ups.  The right knee disability has not been shown to produce additional impairment of extension or flexion due to pain or functional loss that would warrant ratings higher than 10 percent.  See DeLuca; supra.  As noted, the Veteran has full extension in the right knee and the flexion of the knee is beyond 30 degrees when considering pain and functional loss.  The current functional impairment of the right knee and the symptoms of pain are encompassed in the current 10 percent rating under Diagnostic Code 5260.   

Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40  and 4.45 is not warranted.  Additionally, because the Veteran is already receiving the minimum compensable rating for pain, 38 C.F.R. § 4.59 is not applicable. 

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  There is no evidence of ankylosis of the right knee.  Therefore, Diagnostic Code 5256 is not for application.  

There are no findings of instability or recurrent subluxation in the right knee.  In fact, stability testing was consistently normal.  See the April 2012, June 2015, and May 2016 VA examinations.  Thus, a higher rating is not warranted under Diagnostic Code 5257.

The Board also finds that a separate rating is not warranted under either Diagnostic Code 5258 or 5259.  Diagnostic Codes 5258 and 5259 address meniscus injuries and symptoms which is not shown by the evidence of record.  

In summary, for these reasons, the Board concludes that a disability evaluation in excess of 10 percent for the service-connected right knee disability is not warranted at any time during the appeal period, and the claim for a higher rating is therefore denied. 

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board finds that a separate 10 percent rating is not warranted for the right knee under Diagnostic Code 5257 because the weight of the evidence fails to establish instability or subluxation of the knee.  The VA examinations in 2012, 2015, and 2016 did not detect instability or subluxation of the knee.  There are no objective findings of instability or subluxation in the knee at any time during the entire appeal period.  A separate compensable rating for limitation of extension of the right knee pursuant to VAOPGCPREC 9-2004 is not for application for the appeal period because there has been full extension of the knee for the entire appeal period. 

In conclusion, the Board finds that the assignment of a disability rating in excess of 10 percent is not warranted at any time during the appeal period for the right knee disability, and the claim for a higher rating is denied.  The Board also concludes that a separate 10 percent rating under Diagnostic Code 5257 or under Diagnostic Code 5261 are not warranted at any time during the appeal period.  The preponderance of the evidence is against the Veteran's claim for an increased schedular rating for the right knee disability and the claim is denied.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's right knee disability reasonably describe and assess the Veteran's disability levels and symptomatology.  The Veteran's service-connected right knee disability is manifested primarily by pain and limitation of motion, all of which are symptoms that are specifically addressed in the schedular rating criteria.  The level of severity of the Veteran's right knee disability is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe knee symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  The manifestations of the service-connected right knee disability are contemplated by the rating schedule in that the assigned ratings reasonably assess the severity of the overall condition.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Veteran's main complaint appears to be pain, which while not specifically enumerated in the schedular rating criteria, is a component VA is required to evaluate in conjunction with the application of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the applicable case law.

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of his right knee disability.  Thus, the Board finds that Rice is inapplicable. 

3.  Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, degenerative joint disease, or an organic disease of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease or an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. §  1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2016). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154 (b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Initial Matters

The Veteran asserts that he engaged in combat with the enemy while serving in Korea.  See the September 2011 statement by the Veteran.  

The DD Form 214 shows that the Veteran served with the U.S. Army from August 1953 to June 1956.  The service records show that the Veteran had two years, two months, and six days of foreign service and he was stationed in Germany.  The Veteran's military occupation specialty was light weapons infantryman.  He was awarded an Army of Occupation Medal for service in Germany.  He was not awarded any medals indicative of combat service or service in Korea.  The service treatment records and dental records show medical and dental treatment and examination in Germany and Puerto Rico.  The Board finds that the weight of the evidence shows that the Veteran did not engage in combat with the enemy and he did not serve in Korea.  

Analysis: Service Connection for a Left Knee Disability

The Veteran contends that he has a left knee disability that was caused by the service-connected right knee disability.  See the January 2015 claim.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left knee disability is not proximately due to or aggravated by the service-connected right knee disability, and is not related to injury or event in active service. 

The weight of the competent and credible evidence shows that the service-connected right knee disability did not cause the left knee disability.  The Veteran was afforded a VA examination in June 2015 at which the VA examiner was asked to examine any possible relationship between the Veteran's right knee disability and the left knee disability.  The diagnosis was left knee osteoarthritis.  The VA examiner opined that the left knee disability was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The rationale was that based on record review and the examination, the Veteran's left knee condition was less likely caused by service-connected right knee condition.  The VA examiner noted that by definition, right knee chondromalacia and degenerative joint disease condition and the left knee degenerative joint disease are different disease entities with different pathophysiological processes at different anatomical areas and are unrelated to each other.  The VA examiner stated that each condition is intrinsic of its anatomical position and there was no biomechanical alteration in the service-connected right knee which could at least as likely as not cause the left knee degenerative joint disease.  

The Veteran was afforded a VA knee examination in May 2016.  The VA examiner opined that the left knee degenerative changes is not a service-connected condition and the Veteran's current left knee condition has followed the natural aging process; the Veteran is 85 years old.  The VA examiner stated that each condition is intrinsic of its anatomical position and there was no biomechanical alteration that causes shift to left knee. 

The Board finds the 2015 and 2016 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions. The VA examiner cited to the facts that support the opinion. Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  These standards were met in this case.  As such, the Board finds the VA medical opinions have great probative weight. 

The Veteran himself has related his left knee disability to the service-connected right knee disability.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of left knee degenerative joint disease falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiner.  There is no competent medical evidence to establish that the service-connected right knee disability causes or aggravates the current left knee disability.  As such, service connection for a left knee disability to include degenerative joint disease as secondary to the service-connected right knee disability is denied.  38 C.F.R. § 3.310; Allen, supra.

The Board finds that a preponderance of the lay and medical evidence weighs against the claim for service connection for a left knee disability on a direct or presumptive basis.  Service treatment records show no complaints, treatment, or diagnosis of a left knee disability.  Discharge examination in June 1956 indicates that physical examination of the lower extremities was normal.  The Veteran separated from active service in June 1956.  There is no competent evidence of a diagnosis of left knee arthritis compensable to 10 percent within one year from service separation. 

The first evidence of a left knee diagnosis was in June 2015 when the Veteran was afforded a VA examination of the knees and left knee osteoarthritis was diagnosed.  This diagnosis was made over 50 years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board also finds that the Veteran did not experience continuous symptoms of a left knee disability in service or since service separation.  The service treatment records do not document chronic or recurrent left knee pain or other symptoms.  The Veteran did not report left knee symptoms upon separation examination.  The Veteran has not presented any competent evidence of left knee symptoms since separation from service until the time he filed the claim for service connection in January 2015.  

There is no competent medical evidence of record indicating that the current left knee disability to include degenerative joint disease is related to injury or other event in active service.  As noted, in the 2016 VA medical opinion, the VA examiner attributed the left knee degenerative joint disease to the normal aging process.  There is no competent medical evidence to establish that the left knee disability is related to disease or injury or other event in active service.  

The Board finds the weight of the competent and credible evidence shows that the left knee disability to include degenerative joint disease did not manifest in service, first manifested over 50 years after active service and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the left knee disability is not due to or permanently aggravated by the service-connected right knee disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left knee disability to include degenerative joint disease on a direct and secondary basis, and the claim for service connection is denied.

Analysis: Service Connection for GERD

The Veteran contends that he has GERD that was caused by medications that he takes to treat the service-connected right knee disability.  See the October 2012 statement.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current GERD is not proximately due to or aggravated by the service-connected right knee disability to include medications for the right knee disability, and is not related to injury or event in active service.  

VA treatment records dated from 1997 to 2016 show that GERD was first noted in 2009; a June 2009 VA primary care treatment record shows a diagnosis of GERD, controlled.  The Veteran was afforded a VA gastrointestinal examination in September 2013.  The diagnoses were GERD and hiatal hernia.  Regarding the medical history of the claimed GERD, the report indicates that the Veteran has been treated with antacid medications since 2001 for chronic gastritis.  It was noted that the chronic gastritis was attributed to a bacteria in the stomach (helicobacter pylori) so he was treated with antibiotics in the past; this condition improved with antacid medications.  The Veteran currently has only minor epigastric discomfort once in a while.  He continued to use antacids because he suffers of acidity that rises up through his esophagus as a "buche", which is an acid reflux or acid bolus.  The Veteran attributes this reflux to certain foods like grapefruits, oranges and greasy foods.  In 2011, a hiatal hernia was detected on CT scan study.  The Veteran admitted occasional alcohol drinking (beers) but denied smoking, anxiety, or depression.  He stated that he very seldomly he takes Cataflam for his service connected arthritis condition so he has not made an association of this medication with his acid reflux.  The Veteran's signs and symptoms were infrequent episodes of epigastric distress, reflux, and regurgitation. 

The VA examiner considered whether the GERD was due to the medication that the Veteran took for the service-connected right knee arthritis.  The VA examiner opined that that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The VA examiner stated that based on available medical data, GERD is due to the hiatal hernia which is a primary structural abnormality of the esophagus that contributes to impaired function of the lower esophageal sphincter allowing reflux of the gastric contents into the esophagus.  The VA examiner noted that certain foods also increase the acidity of the stomach and exacerbate the reflux symptoms.  It was noted that the Veteran rarely takes analgesic medication for his service-connected arthritis condition so the GERD cannot be attributed to side effects of his arthritis medication.  The VA examiner stated that the Veteran has denied anxiety or depression, therefore, GERD cannot be attributed to anxiety.  The VA examiner noted that the Veteran also has a diagnosis of chronic gastritis that was caused by a bacterial infection.  The VA examiner stated that gastritis on this Veteran was not related to the currently diagnosed GERD condition and medical evidence does not support that an etiologic link exists between this gastritis and the medication for his service-connected arthritis condition.  The VA examiner stated that the gastritis is also not related to anxiety because Veteran has denied having anxiety. 

The Board finds the 2013 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions. The VA examiner cited to the facts that support the opinion. See Hernandez-Toyens; supra.  See also Prejean; supra; and Nieves-Rodriguez; supra.  As such, the Board finds the VA medical opinion has great probative weight. 

The Veteran himself has related his GERD to the service-connected right knee disability and medications he takes to treat the knee disability.  However, the Veteran, as a lay person, is not competent to provide an opinion as to the etiology and onset of GERD.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  See Layno; supra; Kahana; supra.  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiner.  There is no competent medical evidence to establish that the service-connected right knee disability causes or aggravated the GERD.  As such, service connection for GERD as secondary to the service-connected right knee disability is denied.  38 C.F.R. § 3.310; Allen, supra. 

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for GERD on a direct basis.  Service treatment records show no complaints, treatment, or diagnosis of GERD.  Discharge examination in June 1956 indicates that physical examination of the abdomen was normal.  The Veteran separated from active service in June 1956.  

The first evidence of a diagnosis of GERD is in 2009, over 50 years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

There is no competent medical evidence of record indicating that the current GERD is related to injury or other event in active service.  As noted, in the 2013 VA medical opinion, the VA examiner attributed the GERD to a nonservice-connected hiatal hernia.  There is no competent medical evidence to establish that the GERD is related to disease or injury or other event in active service.  

The Board finds the weight of the competent and credible evidence shows that the GERD did not manifest in service, first manifested over 50 years after active service and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the GERD is not due to or permanently aggravated by the service-connected right knee disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for GERD on a direct and secondary basis, and the claim for service connection for GERD is denied.

Analysis: Service Connection for a Psychiatric Disorder.

The Veteran contends that he has a psychiatric disorder due to his service in Korea.  He asserts that he served in combat in Korea and witnessed some traumatic events.  See the September 2011 claim.  The Veteran also asserts that he has a psychiatric disorder due to the pain from the service-connected disability and other disabilities.  See the October 2012 statement.   

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that a psychiatric disorder is not proximately due to or aggravated by the service-connected right knee disability and is not related to injury or event in active service. 

As discussed above, the Board finds that the weight of the evidence shows that the Veteran did not engage in combat with the enemy and he did not serve in Korea.  Further, the weight of the evidence shows that the Veteran does not have a current psychiatric disorder.  The Veteran was afforded a VA psychiatric examination in April 2016.  After a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran, the VA examiner, a VA psychologist, concluded that the Veteran did not have a mental disorder diagnosis.  The Veteran did not report any stressors events that occurred in active service.  The Veteran denied referrals or personal requests for behavioral health services in the military.  After the military., the Veteran stated that he began psychiatric treatment in Puerto Rico, and this has been his only psychiatric treatment.  He stated that he was evaluated by the state insurance fund around 1970 due to a work-related accident, and the diagnosis was atypical anxiety disorder, but apparently this resolved many years ago.  The Veteran did not report any current psychiatric symptoms.  

In an addendum opinion, the VA examiner stated that Veteran's VBMS claims folder and VA medical progress notes were carefully reviewed.  The VA examiner stated that the Veteran's service treatment record is silent for behavioral health referrals, personal requests, findings, diagnoses, or treatment for a mental disorder.  The VA examiner noted that the Veteran's pre-induction physical, dated in December 1952 is silent for mental disorders prior to military service, as is his separation physical.  The VA examiner further noted that a rating decision dated in February 1991 stated that the Veteran was treated by the state insurance fund (around 1970 for a work-related accident) and the State Insurance Fund medical records showed a diagnosis of atypical anxiety disorder.  The rating exam noted "on examination he looked pale and anxious."  The VA examiner concluded that the Veteran did not have symptoms that would meet DSM-5 criteria for a diagnosis of "atypical anxiety disorder, claimed as mental condition, also claimed as major depressive disorder, chronic anxiety, mood disorder, and insomnia," and he does not have a mental disorder proximately due to or the result of medications taken for service-connected disabilities.  The VA examiner stated that the Veteran does not have symptoms that would meet DSM-5 criteria for a diagnosis of a mental disorder.  The VA examiner indicated that the Veteran had a diagnosis of atypical anxiety disorder in approximately 1970 by the state insurance fund medical providers, and this was due to work-related accident.  The VA examiner noted that the Veteran had no further mental health treatment since then.  The VA examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  

The Board finds the VA medical opinion to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The service treatment records are silent for any complaints or treatment related to a psychiatric disorder.  An April 1957 VA examination report indicates that the Veteran exhibited normal behavior on psychiatric exam.  Records from the State Insurance Fund dated in July 1985 show a diagnosis of atypical anxiety disorder.  This psychiatric treatment was related to a work injury in October 1984.  VA treatment records indicate that the Veteran took medication for insomnia and had received treatment for anxiety.  However, the Veteran consistently denied memory loss or depression and depression and mood disorder screens were negative.  See for instance the VA treatment records dated in January 2005, July 2006 (negative depression and mood disorder screen), August 2008 (denied memory loss or depression), November 2009 (the Veteran reported being prescribed Xanax by a private doctor for an anxiety disorder), October 2010 (on trazodone for insomnia), May 2011, August 2013 (prescribed clonazepam for insomnia), July 2014 (took clonazepam at bedtime for insomnia with good results), December 2015 (no depression or suicidal ideation), and March 2016 (negative depression screen).  In an April 2012 living will, the Veteran denied having a history of psychiatric treatment.  A VA examination for aid and attendance received in May 2012 indicates that the Veteran had mild depression.  At the September 2013 VA examination for erectile dysfunction, the Veteran denied having anxiety or depression.   

The Board notes that the VA examiner who conducted the April 2016 VA psychiatric examination considered the private medical records from the state insurance fund and the VA treatment records and concluded that the Veteran did not meet the criteria for a psychiatric diagnosis.  

On this record, the competent evidence does not establish the presence of a current psychiatric diagnosis.  To this end, the Veteran has not submitted or identified evidence of a current diagnosis of or treatment for a psychiatric disorder.  The Veteran asserts that he has a current psychiatric disorder.  However, the Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical conditions such as cancer).  The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of a current psychiatric disorder.   

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the medical evidence of record does not show that the Veteran has a current psychiatric disorder, the Board finds that service connection for such is not warranted.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  Accordingly, the claim of service connection for a psychiatric disorder is denied.

Analysis: Service Connection for a Cervical Spine Disability and Neuropathy of the Upper Extremities

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a cervical spine disability and neuropathy of the upper extremities on a direct or presumptive basis.  Service treatment records show no complaints, treatment, or diagnosis of cervical spine or neuropathy of the upper extremities.  Discharge examination in June 1956 indicates that physical examination of the spine, neck, and upper extremities was normal.  The Veteran separated from active service in June 1956.  

There is no competent evidence of a diagnosis of cervical spine degenerative disc disease or arthritis or neuropathy of the upper extremities compensable to 10 percent within one year from service separation.  An April 1957 VA examination report indicates that examination of the neck was normal.  No neurological deficit was found on exam.  The Veteran reported no symptoms pertinent to the cervical spine or neuropathy.  

Review of the record shows that the Veteran first reported having a cervical spine disability in May 1990 when he filed a claim for a nonservice-connected pension benefits.  A July 1990 VA examination report indicates that the Veteran reported that he was in a car accident in 1983 and he fell off a cliff.  He reported that he sustained a neck injury in this accident.  The diagnosis was cervical paravertebral myositis and degenerative osteoarthritis of the spine.  Neurological examination was unremarkable and the Veteran did not have radicular pains.  The weight of the evidence establishes that the cervical spine disability are due to a post-service auto accident that occurred over 30 years after active service separation.  

The first evidence of a cervical spine disability was in July 1990, over 30 years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board also finds that the Veteran did not experience continuous symptoms of cervical spine degenerative joint disease or degenerative disc disease in service or since service separation.  The service treatment records do not document chronic or recurrent cervical spine symptoms.  The Veteran did not report neck symptoms upon separation examination.  The Veteran has not presented any competent evidence of neck symptoms since separation from service until the time he filed the claim for a pension in 1990.    

There is no competent medical evidence of record indicating that the current cervical spine disability to include degenerative joint disease and disc disease are related to injury or other event in active service.  The weight of the evidence establishes that the cervical spine disability resulted from a post-service auto accident that occurred over 30 years after active service separation.    

Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a cervical spine disability to include degenerative joint disease and disc disease on a direct and secondary basis, and the claim for service connection is denied.

On this record, the competent evidence does not establish the presence of neuropathy of the left upper extremity.  To this end, the Veteran has not submitted or identified evidence of a current diagnosis of or treatment for neuropathy of the left upper extremity or the lower extremity.  He has not provided any lay evidence as to current or past symptoms but has only made general assertions that he has this disorder.  However, the Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis, such as establishing that he has a neurological disease or disability affecting the extremities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical conditions such as cancer).  As noted above, the service treatment records do not documents complaints, symptoms or diagnoses of neuropathy of the extremities.    

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the medical evidence of record does not show that the Veteran has current diagnoses of current neuropathy of the left upper extremity, the Board finds that service connection for such is not warranted.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim of service connection for neuropathy of the left upper extremity is denied.

On this record, there is competent medical evidence of a diagnosis of right carpal tunnel syndrome.  See the April 2016 VA primary care treatment records.  The Board finds the weight of the competent and credible evidence shows that the right carpal tunnel syndrome did not manifest in service, first manifested over 50 years after active service and is not related to active service.  As noted above, service treatment records show no complaints, treatment, or diagnosis of right carpal tunnel syndrome or neuropathy of the right upper extremity.  Discharge examination in June 1956 indicates that physical examination of the upper extremities was normal.  The Veteran separated from active service in June 1956.  An April 1957 VA examination report indicates that no neurological deficit was found on exam.  The Veteran reported no symptoms pertinent to the right upper extremity neuropathy.  

The first evidence of right carpal tunnel syndrome was in 2016, over 50 years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board also finds that the Veteran did not experience continuous symptoms of right carpal tunnel syndrome or right upper extremity neuropathy in service or since service separation.  The Veteran has not presented any competent evidence of right carpal tunnel syndrome or right upper extremity neuropathy since separation from service until the time he filed the claim for service connection in 2011.  Accordingly, the claim of service connection for neuropathy of the right upper extremity to include carpal tunnel syndrome is denied.   

In conclusion, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a cervical spine disability and neuropathy of the upper extremities a direct and presumptive basis, and the claim for service connection for these disabilities is denied.

















	(CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 10 percent for right knee chondromalacia with degenerative joint disease is denied. 

Entitlement to service connection for a left knee disability to include degenerative joint disease is denied. 

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for neuropathy of the left upper extremity is denied.

Entitlement to service connection for neuropathy of the right upper extremity to include carpal tunnel syndrome is denied.


REMAND

In regard to the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, as noted in the Introduction, the issue of CUE in a December 2000 rating decision that denied service connection for a lumbar spine disability has been raised by the record.  

A claim that new and material evidence has been submitted sufficient to reopen a claim following a previous final denial requires that the previous denial be final.  Because the claim of CUE challenges the finality of the December 2000 rating decision, the claim to reopen service connection for a lumbar spine disability is inextricably intertwined with the claim of CUE.  The Board further finds that the claim for service connection for neuropathy of the lower extremities is inextricably intertwined with her claim for service connection for a lumbar spine disability since a lumbar spine disability may cause neurological manifestations in the lower extremities.  Thus, adjudication of the claim for service connection for neuropathy of the lower extremities should be deferred until the adjudication of the lumbar spine claim is complete.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Therefore, the Board finds it must remand the claim to reopen service connection for a lumbar spine disability and the claim for service connection for neuropathy of the lower extremities, and such claims should be adjudicated after the AOJ has completed the action on the CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the pending claim of CUE in the December 2000 Rating Decision that denied service connection for a lumbar spine disability as raised by the Veteran's May 2012 statement.  The Veteran must be provided notification of this determination, as well as of his appellate rights.  Only if an appeal of this determination is initiated and perfected should the issue of CUE in the December 2000 rating decision be returned to the Board.

2.  Then, readjudicate the claim to reopen service connection for a lumbar spine disability and the claim for service connection for neuropathy of the lower extremities.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


